IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                        IN AND FOR NEW CASTLE COUNTY


JAMES L. MARTIN                                  )
                                                 )
                        Plaintiff,               )        C.A. No. N13C-01-020 RRC
        v.                                       )
                                                 )
NATIONAL GENERAL                                 )
ASSURANCE COMPANY                                )
                                                 )
                        Defendant.               )

                                Submitted: September 2, 2014
                                 Decided: November 3, 2014

    Upon Defendant National General Assurance Company’s Motion for Costs.
                GRANTED IN PART. DENIED IN PART.

                                              ORDER

James L. Martin, pro se, Wilmington, Delaware.

David C. Malatesta, Jr., Esquire, Wilmington, Delaware, Attorney for
Defendant.

COOCH, R.J.

        This 3rd day of November, 2014 it appears to the Court that:

    1. Defendant National General Assurance Company seeks reimbursement
       for costs incurred during the course of the presentation of its Motion for
       Summary Judgment in the Superior Court and for costs incurred during
       appeal to the Supreme Court of Delaware. 1 This Court entered an order
       on September 27, 2013 denying Plaintiff’s Motion for Partial Summary
1
 For facts and procedural history not relevant to the instant motion, see Martin v. Nat'l Gen. Assur.
Co., 2014 WL 3408674 (Del. Jul. 9, 2014).
         Judgment and granting Summary Judgment to Defendant. Plaintiff
         appealed the order and the Supreme Court of Delaware affirmed this
         Court, finding no merit in Plaintiff’s arguments on appeal. 2

      2. Defendant now seeks reimbursement for the following costs: $50.00 for
         court costs, $690.33 for the deposition transcript of Trooper Cocking,
         which was attached as an exhibit to Defendant’s Motion for Summary
         Judgment, which was granted by this Court, and $142.15 for costs to
         obtain copies of Plaintiff’s medical records. 3 Plaintiff disputes
         Defendant’s contention that Plaintiff should be responsible for costs.

      3. Pursuant to Superior Court Civil Rule 54(d) and 10 Del. C. § 5101, the
         prevailing party in a civil action may recover costs against the adverse
         party. 4 This Court finds that Defendant, as the prevailing party, is entitled
         to a total of $192.15, representing the court costs and the costs incurred in
         obtaining Plaintiff’s medical records. This Court further finds that
         Defendant is not entitled to the $690.33 requested for the deposition
         transcript costs, as they were not introduced into evidence at trial. 5


Therefore, Defendant’s Motion is GRANTED IN PART.

IT IS SO ORDERED.


                                                                      ______________________
                                                                       Richard R. Cooch, R.J.

cc:      Prothonotary

2
  See Martin v. Nat'l Gen. Assur. Co., 2014 WL 3408674 (Del. Jul. 9, 2014).
3
  Defendant’s Motion was originally filed in 2013 when court costs amounted to $43.50. Plaintiff
appealed the grant of summary judgment to Defendant and the Motion for Costs was stayed pending
the appeal. Defendant’s reply includes the original amount of $43.50 plus $6.50 in statutory filing fees
incurred during the course of the appeal.
4
  See 10 Del. C. §5101 (“Generally a party for whom final judgment in any civil action, or on a writ of
error upon a judgment is given in such action, shall recover, against the adverse party, costs of suit, to
be awarded by the court.”); Super. Ct. Civ. R. 54(d) (awarding costs to prevailing party as a matter of
course).
5
  See Super. Ct. Civ. R. 54(f); See also DIGA v. Troise, 1992 WL 240352 (Del. Super. Sept. 14, 1992)
(finding depositions, when used for purpose of pretrial motions, are not “introduced into evidence”
under Rule 54(f)).


                                                    2